Citation Nr: 1614170	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974 and from September 1976 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case is presently with the RO in Detroit, Michigan.

This claim was previously before the Board in September 2013, at which time it was remanded in order to conduct more evidentiary development.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his tinnitus is causally related to military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

The Veteran contends that while in service he was exposed to acoustic trauma that caused his current tinnitus.  Specifically, the Veteran has reported hazardous noise exposure from weapons onboard a naval vessel.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was as RM (Radioman).  Further, service personnel records (SPRs) show that the Veteran served aboard naval vessels.  The Veteran's description of in-service noise exposure is generally consistent with the known circumstances of his military service.  In its September 2013 remand, the Board conceded that the Veteran experienced acoustic trauma during service.

The Veteran's available service treatment records are silent as to any complaints, treatment or diagnoses of tinnitus.  

A November 2007 VA audiology consult noted the Veteran's reports of experiencing bilateral, constant symptoms of tinnitus that he started to notice more in the early 1980s.

In an October 2008 statement, the Veteran reported being exposed to acoustic trauma from weapons while in service.  He stated he has had a constant ringing in his ears since 1972.

An October 2012 VA treatment record notes the Veteran's reports of having ringing in his ears "since Vietnam" and progressive hearing loss since that time.

At his February 2014 VA audio examination, the Veteran stated he started noticing ringing in his ears shortly after leaving the military.  Further, the Veteran stated he was not "paying attention to it when I was there."  The VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  In support of this conclusion, the examiner noted the Veteran's reports of noticing his symptoms after he left service.  The examiner stated that tinnitus had an immediate onset after significant noise exposure.  He stated that although the Veteran's two reports regarding the onset of his tinnitus were somewhat conflicting, both of the Veteran's reports stated tinnitus occurred after military service.  However, the VA examiner did not address the Veteran's October 2008 statement reporting constant ringing in his ears since 1972.

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in service and continuity of tinnitus since service.  He has attributed the tinnitus to noise exposure in service, which is conceded.  VA treatment record reflect that the Veteran reported telling medical care providers that his tinnitus began during service.  His assertion that it began during service is consistent with the circumstances of his service.  

The Veteran's statements are competent, credible, and probative, and notwithstanding the existence of evidence that does not support entitlement to the benefit sought, the Board finds that the record reasonably supports entitlement of the Veteran to service connection for tinnitus based on the Veteran's lay statements.  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claim.

A review of the Veteran's service medical records shows that a December 1970 audiometric evaluation revealed normal hearing for VA purposes. Reported pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
- 5
- 5
- 5
---
- 5
LEFT
- 5
- 5
- 5
---
- 5

The Veteran's hearing was tested again in a May 1971 examination.  The May 1971 audiogram results were identical to the ones from December 1970.  The December 1974 separation examination tested the Veteran's hearing only through a "whisper test," therefore, there are no audiometric results from the time of the Veteran's separation from his first period of active service available for comparison purposes.

A September 1976 re-enlistment examination showed a change bilaterally, although the results were still normal for VA purposes.  38 C.F.R. § 3.385.  Reported puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
---
0
LEFT
15
5
0
---
5

The Veteran's service medical records show that while he did not have bilateral hearing loss for VA purposes during active service, his hearing demonstrated a change in hearing between his May 1971 audiogram and his September 1976 audiogram.  Notably, these audiograms document a 20-decibel shift in the left ear at 500 Hertz, as well as 10-decibel shifts in the left ear at 1000 Hertz and 4000 Hertz, between May 1971 and September 1976.

In September 2013, the Board remanded the Veteran's hearing loss claim in order to afford him a new VA examination with an opinion that considers the shifts in the Veteran's hearing acuity while in service.  In February 2014, the Veteran underwent a VA audio examination.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss but concluded that the Veteran's hearing loss was less likely than not related to service.  However, the VA examiner's opinion again did not address the changes in the Veteran's hearing, particularly in his left ear, between May 1971 and September 1976.  Therefore, remand is needed to obtain a more responsive VA opinion that specifically addresses the changes in the Veteran's hearing in service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the entire record to the February 2014 VA examiner for review and an addendum opinion regarding whether or not the Veteran's bilateral ear hearing loss is related to active service.  If the February 2014 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate examiner to review the record and provide the opinion sought.  Based on a review of the entire record and a copy of this remand, the examiner should provide an opinion that respond to the following:

Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's current bilateral hearing loss had its onset in service or is otherwise related to his military service, to include his reports of in-service acoustic trauma?  The examiner is asked to specifically address the impact of the Veteran's in-service noise exposure and take into consideration the lay statements of record concerning the onset of hearing loss.  Further, the examiner is asked to discuss the significance of the May 1971 and September 1976 audiograms, which showed a 20-decibel shift in left ear hearing at 500 Hertz and 10-degree shifts in the left ear at both 1000 Hertz and 4000 Hertz.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

2.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


